Opinion by
Mr. Justice Moschzisker,
In 1871 the defendant , school district, in the exercise of the power of eminent domain conferred by the Act of *207April 9, 1867, P. L. 51, gained title to and took possession of a certain piece of real estate belonging to the heirs of George Deal; thereafter the Deal heirs conveyed to Thomas Lazarus all their right, title and interest in the property taken by -the school district. In 1896 the premises were permanently abandoned for school purposes and offered for sale. The property was bought by one Michael W. Morris for the sum of $1,000; this amount was paid to the school authorities and the proper district officials executed a deed purporting to convey a fee to the purchaser and containing a covenant of general warranty. Morris took and held possession until 1905, when the heirs of Thomas Lazarus, who had died in the meantime, brought an'action of ejectment to recover the land; this resulted in a judgment in favor of the plaintiff which was affirmed on appeal (Lazarus v. Morris, 212 Pa. 128), and the purchaser was ejected. Morris subsequently died and his personal representatives instituted the present suit against the school district to recover the purchase money paid to it by their decedent. The case was sent to a referee who found in favor of the plaintiffs and made an award of $1,000 with interest from August 20, 1896, upon which final judgment was entered; the defendant school district has appealed.
The statement of claim shows that the plaintiff’s action. was expressly founded upon a breach of the covenant of general warranty contained in the deed to their decedent. School districts are creatures of the statutes and only have such powers as are thereby given to them; they are “corporations of lower grade and less power than a city, have less the characteristics of private corporations and more of a mere agent of the state; they are territorial divisions for the purposes of the school laws, and their officers have no power except by express statutory grant and necessary implication.” (Erie School District v. Fuess, 98 Pa. 600, 606.) No act of assembly has been cited to us, and we know of none, *208which, either expressly or impliedly grants or attempts to grant the right or confer the power upon a school district to convey in fee property acquired by it in the exercise of the power of eminent domain, or in such a case to enter into a covenant of general warranty of title; and in law the plaintiff’s decedent must have been aware of this when he accepted the deed and paid the purchase money. Moreover, even though from all the facts in the case the inference might be deduced that a conveyance to the purchaser had been authorized by action of the school board, the plaintiffs were unable to produce the minutes and there were no proofs from which it could justifiably be found that the officials who signed the deed had been formally authorized to bind the district by a covenant of general warranty. The conclusion we are forced to is hard upon the estate of the plaintiff’s decedent, but it is clear beyond doubt that the referee and the learned court below erred when they permitted a recovery in this case.
The assignments of error are sustained, the judgment is reversed, and is here entered for the defendant.